FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ATE ARMAN,                                       No. 11-72817

               Petitioner,                       Agency No. A095-629-982

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Ate Arman, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA denied Arman’s untimely motion to reopen after finding that he

failed to establish prima facie eligibility for relief. In doing so, the BIA found that,

even under a disfavored group analysis, Arman failed to establish sufficient

individualized risk of persecution to warrant relief, and also that Arman failed to

provide any evidence that his children would be harmed. The BIA did not abuse

its discretion in denying Arman’s motion. See id. at 986 (BIA can deny a motion

to reopen on “any one of ‘at least’ three independent grounds,” including “failure

to establish a prima facie case for the relief sought”); see also Halim v. Holder, 590

F.3d 971, 978-79 (9th Cir. 2009).

      In light of our previous conclusion in Arman v. Holder, No. 07-71553, 2010

WL 1986196 (9th Cir. May 18, 2010), we do not address Arman’s argument that

he has demonstrated that harm to his wife due to her Chinese ethnicity constitutes a

pattern of persecution tied to Arman.

      Finally, we reject Arman’s contention that the BIA failed to consider the

evidence of harm suffered by his in-laws. See Larita-Martinez v. INS, 220 F.3d

1092, 1095-96 (9th Cir. 2000) (petitioner must overcome the presumption that the

agency has considered all the evidence).

      PETITION FOR REVIEW DENIED.


                                            2                                    11-72817